People v Baugh (2016 NY Slip Op 08372)





People v Baugh


2016 NY Slip Op 08372


Decided on December 14, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
JOHN M. LEVENTHAL
SANDRA L. SGROI, JJ.


2009-02052
 (Ind. No. 3295/06)

[*1]The People of the State of New York, respondent,
vMark Baugh, appellant.


Mark Baugh, Napanoch, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, 	Johnnette Trail, and Jonathan K. Yi of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (De Nice Powell of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 31, 2012 (People v Baugh, 91 AD3d 965), affirming a judgment of the Supreme Court, Queens County, rendered February 5, 2009.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., MASTRO, LEVENTHAL and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court